          Case 2:14-cr-20068-DDC Document 509 Filed 05/21/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

        Plaintiff,
                                                                   Case No. 14-20068-09-DDC
v.

MICHAEL W. MURPHY (09),

        Defendant.


                                   MEMORANDUM AND ORDER

        This matter comes before the court on pro se1 prisoner Michael Murphy’s Motion for

Release from Custody (Doc. 505).2 The government has responded to Mr. Murphy’s motion

(Doc. 508). The court construes the motion as one seeking two forms of relief: (1) an order

transferring Mr. Murphy to home confinement, or (2) compassionate release under 18 U.S.C.

§ 3582(c)(1). Doc. 505 at 1–2. For reasons explained below, the court dismisses the motion

because it is without jurisdiction to decide it.




1
         Because Mr. Murphy proceeds pro se, the court construes his filings liberally and holds them to a
less stringent standard than formal pleadings drafted by lawyers. See Hall v. Bellmon, 935 F.2d 1106,
1110 (10th Cir. 1991). But the court does not assume the role of advocate for a pro se litigant. Id.
2
         Mr. Murphy currently is represented by counsel, who has filed a Motion to Vacate under 28
U.S.C. § 2255 on Mr. Murphy’s behalf that presently is assigned to Judge Julie A. Robinson. Doc. 480;
see also Aug. 23, 2019 Docket Annotation. “The Supreme Court has recognized a constitutional right to
self-representation, but not to simultaneous self-representation and representation by counsel (known as
hybrid representation).” United States v. Couch, 758 F. App’x 654, 655–56 (10th Cir. 2018). Although
there is no constitutional right to hybrid representation, the court has discretion to allow it. Id.; United
States v. Treff, 924 F.2d 975, 979 n.6 (10th Cir. 1991) (“The decision to allow hybrid representation and
to limit the defendant’s participation in such representation is within the discretion of the trial court.”).
Exercising its discretion, the court elects to accept Mr. Murphy’s pro se motion in this instance and allow
hybrid representation for purposes of this motion only.
         Case 2:14-cr-20068-DDC Document 509 Filed 05/21/20 Page 2 of 4




   I.      Discussion

        Mr. Murphy seeks release based on the COVID-19 pandemic under both the Coronavirus

Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L. No. 116-136 (enacted March

27, 2020), 134 Stat. 281, and the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A). For

the reasons described below, and based on the present record, the court lacks jurisdiction to grant

relief under either provision.

           A. CARES Act

        Before a prisoner’s release at the end of his custody sentence, the Director of the Bureau

of Prisons (“BOP”) may “place a prisoner in home confinement for the shorter of 10 percent of

the term of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). But the

recently-enacted CARES Act expands the BOP’s discretion in ordering home confinement. It

provides: “the Director of [BOP] may lengthen the maximum amount of time for which the

Director is authorized to place a prisoner in home confinement under . . . [§] 3624(c)(2) . . . .”

CARES Act, Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020).

        The CARES Act authorizes the BOP—not courts—to expand the use of home

confinement. United States v. Read-Forbes, No. 12-20099-01-KHV, 2020 WL 1888856, at *5

(D. Kan. Apr. 16, 2020) (“While the CARES Act gives the BOP broad discretion to expand the

use of home confinement during the COVID-19 pandemic, the Court lacks jurisdiction to order

home detention under this provision.”); United States v. Boyles, No. 18-20092-JAR, 2020 WL

1819887, at *2 n.10 (D. Kan. Apr. 10, 2020) (explaining that the CARES Act lengthens the

duration that BOP’s director may elect to place an inmate in home confinement, and that this

procedure is separate from the court’s jurisdiction to reduce a sentence under the compassionate




                                                  2
         Case 2:14-cr-20068-DDC Document 509 Filed 05/21/20 Page 3 of 4




release statute, § 3582(c)(1)(A) (citing United States v. Perry, No. 18-cr-00480-PAB, 2020 WL

1676773, at *2 n.2 (D. Colo. Apr. 3, 2020))).

       In sum, the court lacks jurisdiction to order home confinement under this CARES Act

provision.

             B. Compassionate Release

       “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’” United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v.

Blackwell, 81 F.3d 945, 947 (10th Cir. 1996)). The compassionate release statute, 18 U.S.C.

§ 3582(c), permits a court to modify a term of imprisonment only if certain exceptions apply.

Until recently, these exceptions required the Bureau of Prisons to bring a motion on a

defendant’s behalf. But in 2018, the First Step Act modified the compassionate release statute

and authorized a defendant to bring his own motion for relief. First Step Act of 2018, Pub. L.

No. 115-391, § A 603(b)(1), 132 Stat. 5194 (2018). After this amendment, a defendant could

bring a motion for compassionate release from custody but only if he “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on [his] behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). But, unless a defendant meets

this exhaustion requirement, the court lacks jurisdiction to modify a sentence or grant other

relief. See United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (noting that without

an express statutory authorization, a court lacks jurisdiction to modify a sentence).

       Assuming the statutory prerequisites are met, the court may grant relief under 18 U.S.C.

§ 3582(c)(1)(A) if (i) “extraordinary and compelling reasons” warrant a sentence reduction, or



                                                  3
         Case 2:14-cr-20068-DDC Document 509 Filed 05/21/20 Page 4 of 4




(ii) “the defendant is at least 70 years of age, has served at least 30 years in prison, . . . and a

determination has been made by the Director of the Bureau of Prisons that the defendant is not a

danger to the safety of any other person or the community . . . .”

        Construing Mr. Murphy’s motion as one seeking compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), the court finds that Mr. Murphy has failed to show that he has “exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion” on his behalf

or, alternatively, that 30 days have elapsed since he submitted a request for a motion to the

warden. 18 U.S.C. § 3582(c)(1)(A). Indeed, Mr. Murphy does not report that he even has filed a

request for compassionate release with his warden. See generally Doc. 505. Because Mr.

Murphy has not submitted his request to the warden—at least, he has not shown he submitted

such a request—he has failed to show that he has exhausted his administrative remedies. So, the

court lacks jurisdiction to decide his motion.

        The court thus dismisses Mr. Murphy’s motion (Doc. 505). See Johnson, 766 F. App’x at

651 (noting that when a court lacked statutory authority to modify a sentence, it “should have

dismissed the motion for lack of jurisdiction”); see also White, 765 F.3d at 1250 (holding that

“dismissal for lack of jurisdiction rather than denial on the merits is the appropriate disposition

of” a § 3582 motion where the defendant failed to meet a statutory exception).

        IT IS THEREFORE ORDERED BY THE COURT THAT defendant Michael

Murphy’s Motion for Release from Custody (Doc. 505) is dismissed for lack of jurisdiction.

        IT IS SO ORDERED.

        Dated this 21st day of May, 2020, at Kansas City, Kansas.

                                                        s/ Daniel D. Crabtree
                                                        Daniel D. Crabtree
                                                        United States District Judge



                                                    4
